Action by Harry Porthauer against R.A. Hood for damages alleged to have been sustained by plaintiff by reason of defendant's negligence in the operation of his automobile. Trial by jury resulted in a verdict and judgment in favor of plaintiff from which *Page 681 
defendant appeals and assigns as his only error the overruling of his motion for a new trial.
Appellant, in this court, relies exclusively on the giving of instruction 14, for a reversal of the judgment herein. But appellant attempts to bring the instructions into the record in this court by including therein the original bill of exceptions instead of a copy of such bill. It has been held that this court cannot consider the instructions when the same are brought into the record in this manner. Mitchell, Exr., v. Bissenherz
(1922), 192 Ind. 587, 135 N.E. 885. Upon the authority of this case, we hold that since the only question appellant attempts to raise relates to the instructions, which are not in the record, that no question is presented for our consideration. See alsoWoods v. Koga et al. (1929), 90 Ind. App. 401, 166 N.E. 601;Seibert v. State (1929), 89 Ind. App. 604, 167 N.E. 542.
Judgment affirmed.